Citation Nr: 0939634	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  00-16 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk







INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1948 to October 1952 and in the United States 
Army from April 1954 to February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Procedural history

In March 1998, the Veteran filed a claim of entitlement to 
service connection for sleep apnea.  The Veteran's claim was 
denied in the April 2000 rating decision.  The Veteran 
disagreed with that denial and initiated an appeal by filing 
a timely substantive appeal (VA Form 9) in July 2000.  

In August 2000, the Veteran presented sworn testimony before 
a decision review officer (DRO).  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.    

In October 2003, the Board remanded the Veteran's claim for 
further development.  A March 2005 supplemental statement of 
the case (SSOC) continued the denial of the Veteran's claim.

In November 2006, the Board again remanded the Veteran's 
claim for further development.  A May 2009 SSOC continued the 
denial of the Veteran's claim.




Clarification of issue on appeal

The Board recognizes that the Veteran has alleged that his 
claimed sleep apnea was caused by his service-connected 
asbestosis.  See Form 646 dated November 2005.  The Veteran 
has not received proper notice or duty to assist from the RO 
with respect to his entitlement to sleep apnea, claimed as 
secondary to service-connected asbestosis.  Accordingly, this 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
claimed sleep apnea and his military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea.  In the 
interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

In October 2003 and November 2006, the Board remanded this 
claim and ordered VA to request the National Personnel 
Records Center (NPRC) search for the Veteran's service 
treatment records, specifically in-patient clinical records 
from the 24th Division Hospital in Pusan, Korea (dated from 
December 1954 to January 1955, from September 1955 to October 
1955, and from November 1955 to December 1955), and the 8th 
Army Evacuation Hospital (dated from October 1955 to November 
1955).  If any records were found to be unavailable, this was 
to be documented in the record.  The Veteran's claim was then 
to be readjudicated.

Pursuant to the Board's remand instructions, a request was 
sent to the NPRC to locate the above-referenced service 
treatment records, and the results were documented in the 
record.  The Veteran's claim was then readjudicated in the 
May 2009 SSOC.  Accordingly, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in April 2000.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the 
adjudication in April 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.

Crucially, the Veteran was provided with VCAA notice through 
the March 2003 and March 2004 VCAA letters and his claim was 
readjudicated in the March 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the Veteran in proceeding to consider his 
claim on the merits.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in the above-
referenced March 2003 and March 2004 letters.  The VCAA 
letters indicated that in order for service connection to be 
granted, there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service 
causing the injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2004 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The March 2004 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them. If the holder of the 
evidence declines to give it to us or asks for a fee to 
provide them, we'll notify you of the problem.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The March 2004 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your appeal, claim, please let us know."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 23, 
353-23, 356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  However, as 
discussed in more detail below, service connection is being 
denied.  Any error, then, with provision of Dingess notice is 
rendered moot, as no disability rating or effective date will 
be assigned.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as, VA and private treatment records.

Some of the Veteran's service treatment reports are missing.  
In February 1999, the RO attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC) for the period of April 1954 to February 1957.  
The RO was notified that some of the service treatment 
records were unavailable and may have been destroyed in a 
fire on July 12, 1973.  The Veteran was notified of this in 
July 1999, at which point the RO requested he complete a 
reconstruction of medical data form.  Further, a May 2009 
SSOC informed the Veteran that Army clinical records were not 
on file at the NPRC, and that the Veteran's service treatment 
records were not available after February 1953.    

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  In this case, 
the RO has attempted to locate the Veteran's service 
treatment records on multiple occasions for the period of 
April 1954 to February 1957.  Further, the Board has twice 
remanded the Veteran's claim for the specific purpose of 
locating his service treatment records during this period.  
The Board finds, therefore, that no useful purpose would be 
served in remanding this matter for more development.

The Board notes that the Veteran was not provided a VA 
examination and opinion with regard to his sleep apnea claim.  
Under 38 C.F.R. § 3.159(c)(4) (2008), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but:  (1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

In the present case, the Veteran has presented no evidence 
that he sought treatment for his current sleep apnea 
disability in service.  As such, the competent medical 
evidence of record demonstrates that his current sleep apnea 
disability was not incurred in service.  Accordingly, a VA 
examination was not warranted.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this 
case, there is no competent medical evidence that establishes 
or suggests that the Veteran's current sleep apnea disability 
existed during military service.    

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  Moreover, he 
presented sworn testimony before a DRO in August 2000.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).



Analysis

Initial matter - the missing service records

As discussed above, some of the Veteran's service treatment 
records were unavailable for review.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 
 Moreover, there is no presumption, either in favor of the 
Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

The Veteran is seeking entitlement to service connection for 
sleep apnea, which he contends developed during his military 
service.  See, e.g., July 2009 Informal Hearing Presentation. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.



With respect to Hickson element (1), current disability, the 
competent medical evidence of record demonstrates that the 
Veteran is currently diagnosed with sleep apnea.  See, e.g., 
VA treatment record dated June 1999.  Accordingly, Hickson 
element (1), current disability, is satisfied.

With respect to crucial Hickson element (2), evidence of an 
in-service incurrence of an injury or disease causing sleep 
apnea, the Veteran contends that he developed sleep apnea 
while serving in the Army, and that he has continuously 
experienced sleep apnea to this day.  See the August 2000 
hearing transcript, page 5.  

As discussed above, some of the Veteran's service treatment 
records are missing.  However, there is nothing in the 
remainder of the record which suggests that the Veteran was 
diagnosed with sleep apnea in service.  He was not formally 
diagnosed with that disability until October 1998, more than 
four decades after his separation from service.  See VA 
treatment record dated October 1998.

The Veteran has asserted that he was discharged from the Army 
for "sleep problems."  Id. at page 2.  In contrast, there 
is no indication in the Veteran's service personnel records 
that he was discharged for any reason pertaining to a sleep 
apnea disability or symptomatology.  

However, during the August 2000 hearing, the Veteran 
testified that he started receiving treatment for sleep apnea 
in 1965, eight years after he separated from service.  See 
the August 2000 hearing transcript, page 14.  He is certainly 
competent to state that he has had issues related to sleep; 
his comments are not, however, credible in light of the 
record.

The documents showing a history by the Veteran of having 
sleep problems dating back to service are all dated 
contemporaneous with or subsequent to his claim for 
compensation.  Prior to that date, he never reported such a 
problem.  Medical records from Dr. Gregg Patten dated from 
1981 to 1987 show no complaints concerning difficulties with 
sleep or any notations of sleep apnea.  When applying for 
pension benefits, the Veteran submitted a detailed medical 
history of problems he had had between 1965 and 1984. Nowhere 
in this statement - authored by the Veteran - is there any 
notation of sleep difficulties or mention of sleep apnea.  
When the Veteran underwent a VA examination in May 1987, he 
did mention "long-standing but intermittent complaints of 
insomnia."  The Veteran's representative asserts that this 
was a symptom of sleep apnea.  On the contrary, insomnia can 
be related to a variety of medical and psychiatric disorders, 
and the representative does not possess the medical knowledge 
to render a probative opinion in this case.  It must also be 
noted that the Veteran did not report experiencing insomnia 
since service.  On another VA examination conducted in 
September 1988, the Veteran made no complaints concerning 
difficulties with sleep or any notations of sleep apnea.  A 
detailed report concerning hospitalization from February to 
March 1992 showed no relevant past medical history or 
complaints. 

The fact is that the evidence described in the foregoing 
paragraph conclusively outweigh any allegations the Veteran 
now makes that he has had sleep apnea since service.  Despite 
seeking treatment for a variety of medical conditions and 
providing detailed medical histories on more than one 
occasion, such complaints were never reported prior to 1998. 

Therefore, the Board finds the Veteran's assertions of 
continuity of symptomatology, while competent, simply not 
credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

To the extent that that the Veteran is contending that the 
claimed sleep apnea disability was incurred in his military 
service, it is well-settled that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish evidence of an in-service incurrence of an injury 
or disease causing sleep apnea.

In short, there is no evidence of in-service medical 
treatment for sleep apnea in the record on appeal, and there 
is no objective medical evidence that events in service led 
to the Veteran's currently diagnosed sleep apnea, and there 
is no persuasive evidence of continuity of symptomatology.  
Accordingly, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
sleep apnea.  The benefit sought on appeal is accordingly 
denied.

  
ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


